Exhibit 10.1

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

July 18, 2012

Ladies and Gentlemen:

Reference is made to that certain letter agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of November 21, 2008, between the United States Department of the Treasury
(the “Investor”) and the company set forth on Schedule A hereto (the “Company”).
Further reference is made to that certain underwriting agreement (the
“Underwriting Agreement”), dated as of June 13, 2012, pursuant to which the
Investor sold its Preferred Share investment in the Company (the “Preferred
Share Resale”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Securities Purchase Agreement.

The Investor completed the Preferred Share Resale of all of the Preferred Shares
issued to the Investor pursuant to the Underwriting Agreement on the date set
forth on Schedule A hereto. Following such time, the Company, in accordance with
the Securities Purchase Agreement, delivered a Warrant Repurchase Notice dated
as of the date set forth on Schedule A hereto to the Investor. In connection
with the consummation, on the date hereof, of the repurchase of the Warrant by
the Company from the Investor, as contemplated by the Warrant Repurchase Notice
and Section 4.9 of the Securities Purchase Agreement:

(a) The Company hereby acknowledges receipt from the Investor of the Warrant;
and

(b) The Investor hereby acknowledges receipt from the Company of a wire transfer
to the account of the Investor set forth on Schedule A hereto in immediately
available funds of the aggregate purchase price set forth on Schedule A hereto,
representing payment in full for the Warrant, determined in accordance with
Section 4.9 of the Securities Purchase Agreement.

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.



--------------------------------------------------------------------------------

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:   /s/ Timothy G. Massad Name:  
Timothy G. Massad Title:   Assistant Secretary for Financial Stability TAYLOR
CAPITAL GROUP, INC. By:   /s/ Mark A. Hoppe Name:   Mark A. Hoppe Title:  
President and Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE A

Company Information:

Name of the Company: Taylor Capital Group, Inc.

Corporate or other organizational form of the Company: Corporation

Jurisdiction of organization of the Company: Delaware

Information Related to the Preferred Share Resale:

Date of Treasury’s sale of 104,823 shares of the Preferred Shares: June 19, 2012

Terms of the Warrant Repurchase:

Date of Warrant Repurchase Notice: July 10, 2012

Aggregate Purchase Price for the Warrant: $9,839,273.00

 

Investor wire information for payment of

purchase price for the Warrant:

  

ABA Number: XXXXXX

Bank: XXXXXX

Account Name: XXXXXX

Account Number: XXXXXX